ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Facts: On May 25, 2005, Respondent pled guilty to Residential Entry in violation of Indiana Code section 35-43-2-1.5, a class D felony. The judge accepted the plea and entered judgment as a Class A misdemeanor. Respondent did not transmit a certified copy of a guilty finding to the Commission. The house Respondent illegally entered belonged to a neighbor with whom he was at odds over a personal matter. Respondent’s intent was to trigger the neighbor’s alarm system, not to commit a burglary.
Violations: Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits commission of a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer, and Indiana Admission and Discipline Rule 23(1 l.I)(a)(2), which requires transmission of a certified copy of a guilty finding to the Commission within ten days of the finding.
Discipline: Respondent and the Commission agree the appropriate sanction for this misconduct is a six-month period suspension, all of which is to be stayed subject to Respondent’s compliance with a two-year period of monitored probation, the terms of which are hereby incorporated by reference.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. With the acceptance of this agreement, the hearing officer appointed in this case is discharged. The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur, except DICKSON, J., who dissents as to the sanction, believing some period of executed suspension should be imposed.